           Case 1:19-cv-00600-DAD-JLT Document 65 Filed 09/24/20 Page 1 of 2


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   RP GOLDEN STATE MANAGEMENT,                      Case No.: 1:19-cv-00600-DAD-JLT
     LLC,
12                                                    ORDER GRANTING IN PART REQUEST FOR
                     Plaintiff,                       EXTENSION OF TIME TO FILE RESPONSES
13                                                    AND ENGAGE COUNSEL
              v.
14                                                    (Doc. 64)
     OHIO SECURITY INSURANCE
15   COMPANY,
                     Defendant.
16
17            On August 24, 2020, the Court entered an order granting Jesse Thaler’s motion to withdraw as
18   counsel for plaintiff. (Doc. 53.) The Court provided plaintiff fourteen days from the date of service of
19   that order to obtain new counsel. (Id. at 5-6.) Subsequently, the defendant filed a motion to dismiss on
20   September 18, 2020. (Doc. 58.) Mr. Desai, on behalf of the plaintiff, has requested an extension of
21   time of “15 days to file responses, Complaints and related documents” and 60 days to engage another
22   attorney. (Doc. 64.) Notably, a corporation may proceed only through an attorney. Thus, the request
23   of Mr. Desai for additional time to file anything is DENIED because he cannot act for the
24   corporation—the corporation MUST have an attorney.
25   ///
26   ///
27   ///
28   ///

                                                         1
        Case 1:19-cv-00600-DAD-JLT Document 65 Filed 09/24/20 Page 2 of 2


1           However, the request for additional time to retain an attorney is GRANTED. Counsel for the

2    corporation SHALL file a notice of appearance no later than November 23, 2020. The failure of the

3    plaintiff to appear through an attorney will result in a recommendation that the action be

4    dismissed.

5
6    IT IS SO ORDERED.

7       Dated:    September 23, 2020                       /s/ Jennifer L. Thurston
8                                                   UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
